Case 1:15-cv-00633-FPG Document 53-7 Filed 10/09/18 Page 1 of 11




            EXHIBIT A
         Case 1:15-cv-00633-FPG Document 53-7 Filed 10/09/18 Page 2 of 11
                                                                                                        Page 1




                                             1 OF 1 RECORD(S)


                                   FOR INFORMATIONAL PURPOSES ONLY
                                             Copyright 2015 LexisNexis
                               a division of Reed Elsevier Inc. All Rights Reserved.

Date:12/31/2015
Report processed by:
CHIARI & ILECKI (115ZHN)

Full Name                  Address                               County                Phone
WAGNER, WILLIAM J          1571 EGGERT RD                        ERIE                  (716) 446-1580
JR                         BUFFALO, NY 14226-3360                                      (716) 836-0223
                           ERIE COUNTY
ADDITIONAL PERSONAL INFORMATION
SSN                        DOB                           Gender                         LexID(sm)
       -9006                   /1958                                                    002631855211
                           (Age:57)

Subject Summary
Name Variations
1:    WAGNER, BILL
2:    WAGNER, WILLIAM JR
3:    WAGNER, WILLIAM
4:    WAGNER, WILLIAM J JR
5:    WAGNER, WILLIAM J
6:    WAGNER, WILLIAM T JR
7:    WAGNER WILLIAM, J JR

SSNs Summary
No.   SSN              State Iss.              Date Iss.      Warnings
                               Most frequent SSN attributed to subject:
1:             -9006   New York                1972-1974

DOBs
Reported DOBs:
   /1959
   /1958


Possible E-Mail Addresses
WILLIAMWAGNERJR@HOTMAIL.COM
WAGS441011@YAHOO.COM

Address Summary - 9 records found
No.   Address
1:    1571 EGGERT RD
      BUFFALO, NY 14226-3360
      ERIE COUNTY

2:    356 HARTFORD RD
      BUFFALO, NY 14226-1734
      ERIE COUNTY

3:    5419 ROBERTS RD
      HAMBURG, NY 14075-5728
      ERIE COUNTY




                                                                                                 CHIARI000182
         Case 1:15-cv-00633-FPG Document 53-7 Filed 10/09/18 Page 3 of 11
                                                                            Page 2




No.   Address

4:    340 MILITARY RD APT 2
      BUFFALO, NY 14207-2219
      ERIE COUNTY

5:    882 ENGLEWOOD AVE APT 4
      BUFFALO, NY 14223-2337
      ERIE COUNTY

6:    102 REIMAN ST APT 2
      BUFFALO, NY 14206-1141
      ERIE COUNTY

7:    438 IVYHURST RD N APT 4
      BUFFALO, NY 14226-2436
      ERIE COUNTY

8:    378 WINDERMERE BLVD
      BUFFALO, NY 14226-2823
      ERIE COUNTY

9:    89 MAFALDA DR
      BUFFALO, NY 14215-2017
      ERIE COUNTY


Address Details
1: 1571 EGGERT RD BUFFALO, NY 14226-3360
Address                                                Dates       Phone
1571 EGGERT RD                                         11/2003 -   (716) 446-
BUFFALO, NY 14226-3360                                 12/2015     1580(716) 836-
ERIE COUNTY                                                        0223
Census Data for Geographical Region
Median Head of Household Age: 39
Median Income: $62,045
Median Home Value: $109,797
Median Education: 14 years
Household Members
None Listed
Other Associates
None Listed

2: 356 HARTFORD RD BUFFALO, NY 14226-1734
Address                                                Dates       Phone
356 HARTFORD RD                                        10/1986 -   (716) 833-
BUFFALO, NY 14226-1734                                 10/2015     2643(716) 833-
ERIE COUNTY                                                        0783
Census Data for Geographical Region
Median Head of Household Age: 45
Median Income: $58,994
Median Home Value: $117,593
Median Education: 14 years
Household Members
BEATON, CAROL A
WAGNER, CONSTANCE M
WAGNER, WILLIAM J
Other Associates
None Listed

3: 5419 ROBERTS RD HAMBURG, NY 14075-5728
Address                                                Dates       Phone



                                                                    CHIARI000183
         Case 1:15-cv-00633-FPG Document 53-7 Filed 10/09/18 Page 4 of 11
                                                                                Page 3




5419 ROBERTS RD                                        5/1985 - 4/2015 (716) 627-
HAMBURG, NY 14075-5728                                                 3806(716) 833-
ERIE COUNTY                                                            0783
Census Data for Geographical Region
Median Head of Household Age: 40
Median Income: $102,196
Median Home Value: $173,370
Median Education: 15 years
Household Members
WAGNER, ANDREW R
WAGNER, JULIA LEONA
WAGNER, WILLIAM G
WAGNER, WILLIAM J
Other Associates
None Listed

4: 340 MILITARY RD APT 2 BUFFALO, NY 14207-2219
Address                                                Dates           Phone
340 MILITARY RD APT 2                                  5/2006 - 5/2012
BUFFALO, NY 14207-2219
ERIE COUNTY
Census Data for Geographical Region
Median Head of Household Age: 25
Median Income: $20,417
Median Home Value: $31,221
Median Education: 12 years
Household Members
None Listed
Other Associates
None Listed

5: 882 ENGLEWOOD AVE APT 4 BUFFALO, NY 14223-2337
Address                                                Dates           Phone
882 ENGLEWOOD AVE APT 4                                4/2005 - 3/2012 (716) 876-1231
BUFFALO, NY 14223-2337
ERIE COUNTY
Census Data for Geographical Region
Median Head of Household Age: 49
Median Income: $70,151
Median Home Value: $109,766
Median Education: 14 years
Household Members
None Listed
Other Associates
None Listed

6: 102 REIMAN ST APT 2 BUFFALO, NY 14206-1141
Address                                                Dates           Phone
102 REIMAN ST APT 2                                    9/2008 -
BUFFALO, NY 14206-1141                                 11/2010
ERIE COUNTY
Census Data for Geographical Region
Median Head of Household Age: 33
Median Income: $51,447
Median Home Value: $55,429
Median Education: 12 years
Household Members
None Listed
Other Associates
None Listed




                                                                       CHIARI000184
         Case 1:15-cv-00633-FPG Document 53-7 Filed 10/09/18 Page 5 of 11
                                                                                             Page 4




7: 438 IVYHURST RD N APT 4 BUFFALO, NY 14226-2436
Address                                                             Dates           Phone
438 IVYHURST RD N APT 4                                             3/2007 - 7/2007
BUFFALO, NY 14226-2436
ERIE COUNTY
Census Data for Geographical Region
Median Head of Household Age: 41
Median Income: $62,632
Median Home Value: $115,417
Median Education: 14 years
Household Members
None Listed
Other Associates
None Listed

8: 378 WINDERMERE BLVD BUFFALO, NY 14226-2823
Address                                                             Dates           Phone
378 WINDERMERE BLVD                                                 11/2003 -
BUFFALO, NY 14226-2823                                              1/2007
ERIE COUNTY
Census Data for Geographical Region
Median Head of Household Age: 25
Median Income: $14,742
Median Home Value: $96,829
Median Education: 12 years
Household Members
None Listed
Other Associates
None Listed

9: 89 MAFALDA DR BUFFALO, NY 14215-2017
Address                                                             Dates           Phone
89 MAFALDA DR                                                       7/2001 - 1/2003 (716) 835-1730
BUFFALO, NY 14215-2017
ERIE COUNTY
Census Data for Geographical Region
Median Head of Household Age: 35
Median Income: $62,264
Median Home Value: $83,472
Median Education: 14 years
Household Members
None Listed
Other Associates
None Listed


Voter Registrations - 10 records found
1: New York Voter Registration
                                           Registrant Information
                            Name: WAGNER, WILLIAM J JR
             Residential Address: 1571 EGGERT RD
                                    AMHERST, NY 14226-3360
                                    ERIE COUNTY
                              SSN:        -9006
                    Date of Birth:     /1958
                                             Voter Information
               Registration Date: 2/18/1986
                  Last Vote Date: 11/4/2003
                 Party Affiliation: CONSERVATIVE
                   Active Status: ACTIVE

2: New York Voter Registration



                                                                                    CHIARI000185
         Case 1:15-cv-00633-FPG Document 53-7 Filed 10/09/18 Page 6 of 11
                                                                            Page 5




                                          Registrant Information
                           Name: WAGNER, WILLIAM J
             Residential Address: 1571 EGGERT RD
                                   AMHERST, NY 14226-3360
                                   ERIE COUNTY
                            SSN:         -9006
                    Date of Birth:    /1958
                          Gender: Male
                                            Voter Information
               Registration Date: 2/18/1986

3: New York Voter Registration
                                           Registrant Information
                            Name: WAGNER, WILLIAM J
             Residential Address: 1571 EGGERT RD
                                    AMHERST, NY 14226-3360
                                    ERIE COUNTY
                              SSN:        -9006
                    Date of Birth:     /1958
                                             Voter Information
               Registration Date: 2/18/1986
                  Last Vote Date: 11/4/2003
                 Party Affiliation: CONSERVATIVE
                   Active Status: ACTIVE

4: New York Voter Registration
                                           Registrant Information
                            Name: WAGNER, WILLIAM J
             Residential Address: 1571 EGGERT RD
                                    BUFFALO, NY 14226-3360
                                    ERIE COUNTY
                              SSN:        -9006
                    Date of Birth:     /1958
                          Gender: Male
                                             Voter Information
               Registration Date: 2/18/1986
                  Last Vote Date: 11/4/2003
                 Party Affiliation: CONSERVATIVE
                   Active Status: ACTIVE

5: New York Voter Registration
                                          Registrant Information
                           Name: WAGNER, WILLIAM J JR
             Residential Address: 1571 EGGERT RD
                                   AMHERST, NY 14226-3360
                                   ERIE COUNTY
                            SSN:         -9006
                    Date of Birth:    /1958
                                            Voter Information
               Registration Date: 2/18/1986
                  Last Vote Date: 11/4/2003

6: New York Voter Registration
                                          Registrant Information
                           Name: WAGNER, WILLIAM J JR
             Residential Address: 1571 EGGERT RD
                                   AMHERST, NY 14226-3360
                                   ERIE COUNTY
                            SSN:         -9006
                    Date of Birth:    /1958
                          Gender: Male




                                                                    CHIARI000186
         Case 1:15-cv-00633-FPG Document 53-7 Filed 10/09/18 Page 7 of 11
                                                                            Page 6




                                                Voter Information
                Registration Date:    2/18/1986
                  Last Vote Date:     11/4/2003
                 Party Affiliation:   CONSERVATIVE
                   Active Status:     ACTIVE

7: New York Voter Registration
                                           Registrant Information
                            Name: WAGNER, WILLIAM J JR
             Residential Address: 356 HARTFORD RD
                                    AMHERST, NY 14226-1734
                                    ERIE COUNTY
                   Home Phone: (716) 833-0783
                              SSN:        -9006
                    Date of Birth:     /1958
                          Gender: Male
                                             Voter Information
               Registration Date: 2/18/1986
                 Party Affiliation: CONSERVATIVE
                   Active Status: ACTIVE
                           Status: FEDERAL

8: New York Voter Registration
                                           Registrant Information
                            Name: WAGNER, WILLIAM J JR
             Residential Address: 356 HARTFORD RD
                                    AMHERST, NY 14226-1734
                                    ERIE COUNTY
                              SSN:        -9006
                    Date of Birth:     /1958
                          Gender: Male
                                             Voter Information
               Registration Date: 2/18/1986
                  Last Vote Date: 11/4/2003
                 Party Affiliation: CONSERVATIVE

9: New York Voter Registration
                                         Registrant Information
                           Name: WAGNER, WILLIAM JR
             Residential Address: 1571 EGGERT RD
                                  AMHERST, NY 14226-3360
                                  ERIE COUNTY
                            SSN:        -9006
                          Gender: Male
                                           Voter Information
                   Active Status: ACTIVE

10: New York Voter Registration
                                           Registrant Information
                            Name: WAGNER, WILLIAM J JR
             Residential Address: 378 WINDERMERE BLVD
                                    AMHERST, NY 14226-2823
                                    ERIE COUNTY
                              SSN:        -9006
                    Date of Birth:     /1958
                          Gender: Male
                                             Voter Information
                  Last Vote Date: 11/4/2003
                 Party Affiliation: CONSERVATIVE
                           Status: FEDERAL




                                                                    CHIARI000187
          Case 1:15-cv-00633-FPG Document 53-7 Filed 10/09/18 Page 8 of 11
                                                                             Page 7




Driver Licenses - 1 records found
1: New York Driver License
                                              Driver Information
                             Name: WAGNER, WILLIAM J
                          Address: 356 HARTFORD RD
                                    BUFFALO, NY 14226-1734
                                    ERIE COUNTY
                       Data source: Non-Governmental: NY
                                            Personal Information
                              SSN:         -9006
                              DOB:       /1959
                                             License Information
                           Number: 306899285
                                       Additional Driver Information
                              DOB:       /1959

Judgments/Liens - 2 records found
1: NY Judgments and Liens Filings
                                              Debtor Information
                              Name: WAGNER, WILLIAM J JR
                               SSN:         -9006
                           Address: 356 HARTFORD RD
                                     BUFFALO, NY 14226-1734
                                     ERIE COUNTY
                                              Creditor Information
                              Name: UNIFUND CCR PARTNERS
                                               Filing Information
                       Jurisdiction: NY
                            Amount: $4,391
                        Filing Date: 1/19/2007
                            Eviction N
                                                     Filing 1
                            Number: G10093
                               Type: CIVIL JUDGMENT
                            Agency: BUFFALO CITY COURT
                     Agency State: NY
                    Agency County: ERIE

2: NY Judgments and Liens Filings
                                              Debtor Information
                              Name: WAGNER, WILLIAM J JR
                               SSN:         -9006
                           Address: 378 WINDERMERE BLVD
                                     AMHERST, NY 14226-2823
                                     ERIE COUNTY
                                              Creditor Information
                              Name: M J PETERSON CORP
                                               Filing Information
                       Jurisdiction: NY
                            Amount: $1,285
                        Filing Date: 5/10/2006
                            Eviction N
                                                     Filing 1
                            Number: B98134
                               Type: CIVIL JUDGMENT
                            Agency: BUFFALO CITY COURT
                     Agency State: NY
                    Agency County: ERIE

Potential Relatives - 10 records found
1st Degree: 7, 2nd Degree: 3




                                                                       CHIARI000188
      Case 1:15-cv-00633-FPG Document 53-7 Filed 10/09/18 Page 9 of 11
                                                                         Page 8




No.       Full Name                  Address/Phone

1.        WAGNER, WILLIAM J          5419 ROBERTS RD
           • AKA WAGNER, WILLIAM G   HAMBURG, NY 14075-5728
          SSN        -XXXX           (716) 627-3806
          DOB       /1950
          (Age: 65)                  5149 ROBERTS RD
                                     HAMBURG, NY 14075

                                     S ROBERTS 5419
                                     HAMBURG, NY 14075

2.        WAGNER, ANDREW R           5419 ROBERTS RD
           • AKA WAGNER, ANDREW A    HAMBURG, NY 14075-5728
           • AKA WAGNER, ANDREW R    (716) 627-3806
           • AKA WAGNER, A
          SSN        -XXXX           18 RUTLAND ST
          DOB       /1979            BUFFALO, NY 14220-1626
          (Age: 36)                  (716) 824-2901

                                     112 SUNSET CT UNIT 1
                                     HAMBURG, NY 14075-4255

                                     113 SUNSET CT APT 2
                                     HAMBURG, NY 14075-4259
                                     (716) 627-3806

                                     465 DORRANCE AVE APT 107
                                     BUFFALO, NY 14218-1834

3.        WAGNER, JULIA LEONA        5419 ROBERTS RD
           • AKA WAGNER, JULIE       HAMBURG, NY 14075-5728
          SSN         -XXXX          (716) 627-3806
          DOB       /1951
          (Age: 64)                  20 E MAIN ST APT
                                     HAMBURG, NY 14075-5009
                                     (716) 649-4658

                                     112 SUNSET CT APT 1B
                                     HAMBURG, NY 14075-4255

                                     113 SUNSET CT APT 2
                                     HAMBURG, NY 14075-4259
                                     (716) 939-0750

                                     3286 NASH RD
                                     HAMBURG, NY 14075-2509
                                     (716) 648-3985

4.        WAGNER, CONSTANCE M        356 HARTFORD RD
          SSN         -XXXX          BUFFALO, NY 14226-1734
          DOB       /1926            (716) 833-2643
          (Age: 89)                  (716) 833-0783

5.        WAGNER, WILLIAM J          356 HARTFORD RD
             Deceased                BUFFALO, NY 14226-1734
           • AKA WAGNER, WM J        (716) 833-2643
          SSN        -XXXX           (716) 833-0783
          DOB     /1917
          (Age: 98)                  739 AMHERST ST
                                     BUFFALO, NY 14216-3101




                                                                 CHIARI000189
        Case 1:15-cv-00633-FPG Document 53-7 Filed 10/09/18 Page 10 of 11
                                                                                   Page 9




No.            Full Name                  Address/Phone
                                          (716) 876-2453
                                          (716) 833-0783

6.             WAGNER, WILLIAM G          5419 ROBERTS RD
               DOB       /1977            HAMBURG, NY 14075-5728
               (Age: 38)                  (716) 627-3806

7.             BEATON, CAROL A            369 ELMWOOD AVE
                • AKA BEATON, CAROL ANN   NORTH TONAWANDA, NY 14120-4711
                • AKA WAGNER, CAROL A     (716) 692-4825
                • AKA BEATON, CARO W
                • AKA BEATON, CAROL A     356 HARTFORD RD
                • AKA WAGNER-BEATON,      BUFFALO, NY 14226-1734
               CAROL                      (716) 833-2643
               SSN         -XXXX          (716) 692-4825
               DOB       /1963
               (Age: 52)                  248 ROBERT DR APT 5
                                          NORTH TONAWANDA, NY 14120-6421
                                          (716) 692-4825

                                          369 ELMWOOD AVE
                                          BUFFALO, NY 14222-2209
                                          (716) 692-4825

7.A.           BEATON, BRIAN A            369 ELMWOOD AVE
                • AKA BEATAU, BRIAN A     NORTH TONAWANDA, NY 14120-4711
               SSN         -XXXX          (716) 692-4825
               DOB       /1960
               (Age: 55)                  286 ROBERT DR APT 4
                                          NORTH TONAWANDA, NY 14120-6412
                                          (716) 692-4825

                                          248 ROBERT DR APT 5
                                          NORTH TONAWANDA, NY 14120-6421
                                          (716) 692-4825

                                          364 ELMWOOD AVE
                                          NORTH TONAWANDA, NY 14120-4712
                                          (716) 692-4825

                                          124 SHERWIN DR
                                          TONAWANDA, NY 14150-4717
                                          (716) 693-3871

7.B.           BEATON, BRENDA L           14615 CAMBRIDGE CIR 212
               DOB     /1986              LAUREL, MD 20707-3729
               (Age: 29)
                                          20014 FREDERICK RD APT 23
                                          GERMANTOWN, MD 20876-4076

                                          369 ELMWOOD AVE
                                          NORTH TONAWANDA, NY 14120-4711
                                          (716) 692-4825

7.C.           BEATON, STEPHANIE M        369 ELMWOOD AVE A
               DOB       /1989            NORTH TONAWANDA, NY 14120-4711
               (Age: 26)                  (716) 692-4825

Neighbors - 4 records found
1571 EGGERT RD BUFFALO, NY 14226-3360
Name                                  Address                              Phone



                                                                            CHIARI000190
          Case 1:15-cv-00633-FPG Document 53-7 Filed 10/09/18 Page 11 of 11
                                                                                                                Page 10




VARGAS, PATTY LYNN                                 1553 EGGERT RD                                    (716) 833-9116
                                                   BUFFALO, NY 14226-3371

BAUER, JOHN R                                      1565 EGGERT RD                                    (716) 837-7368
BAUER, MICHELLE A                                  BUFFALO, NY 14226-3360

SCHMEICHEL, CARL R                                 1577 EGGERT RD                                    (716) 833-4386
                                                   BUFFALO, NY 14226-3360                            (716) 832-0889

FROST, LESLIE A                                    1583 EGGERT RD                                    (716) 824-3507
                                                   BUFFALO, NY 14226-3360


Sources - 70 records found
All Sources                                                                                    70 Source Document(s)
Driver Licenses                                                                                 1 Source Document(s)
Email addresses                                                                                 1 Source Document(s)
Historical Person Locator                                                                       3 Source Document(s)
Liens and Judgments                                                                             2 Source Document(s)
Person Locator 1                                                                                7 Source Document(s)
Person Locator 2                                                                                3 Source Document(s)
Person Locator 5                                                                               37 Source Document(s)
Person Locator 6                                                                                5 Source Document(s)
Utility Locator                                                                                 1 Source Document(s)
Voter Registrations                                                                            10 Source Document(s)

Important: The Public Records and commercially available data sources used on reports have errors. Data is sometimes
entered poorly, processed incorrectly and is generally not free from defect. This system should not be relied upon as
definitively accurate. Before relying on any data this system supplies, it should be independently verified. For Secretary
of State documents, the following data is for information purposes only and is not an official record. Certified copies may
be obtained from that individual state's Department of State.

Your DPPA Permissible Use is: Debt Recovery/Fraud
Your GLBA Permissible Use is: Persons with a Legal/Beneficial Interest in the Consumer

Copyright© 2015 LexisNexis, a division of Reed Elsevier Inc. All rights reserved.




                                                                                                        CHIARI000191
